NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         FEB 16 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    17-30037

                Plaintiff-Appellee,              D.C. No. 4:96-cr-00026-HRH

 v.
                                                 MEMORANDUM*
ABRAM PAUL WALTER,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Alaska
                    H. Russel Holland, District Judge, Presiding

                           Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Abram Paul Walter appeals from the district court’s order granting

authorization for funds to be paid from his inmate trust account toward his

restitution obligation, the court’s denial of his motion for reconsideration of that

order, and the court’s amended judgment establishing a restitution payment



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
schedule. Pursuant to Anders v. California, 386 U.S. 738 (1967), Walter’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Walter the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    17-30037